Citation Nr: 1105271	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-05 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than September 29, 
2006, for grant of service connection for bilateral pes planus.

2.  Whether there was clear and unmistakable error (CUE) in an 
April 1977 rating decision which denied the appellant's claim for 
service connection for disability of the feet and ankles.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in November 2007, which granted 
the Veteran's claim for service connection for pes planus, with 
an evaluation of 10 percent effective September 29, 2006.

When this case was previously before the Board in November 2010, 
the Board noted that the Veteran had also raised a claim that 
there was CUE in an April 1977 rating decision which denied 
service connection for pes planus.  The Board found that this 
issue had not been adjudicated and was not for appellate 
consideration at that time, but that it was inextricably 
intertwined with the issue on appeal of entitlement to an 
effective date for the grant of service connection for pes planus 
earlier than September 29, 2006.  Thus, the Board noted that its 
appellate consideration of the earlier effective date issue must 
be deferred until after adjudication of the CUE issue by the RO.  
The Board remanded the CUE issue to the RO for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The development requested by the Board's November 2010 remand was 
not fully completed.  A remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
It imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  Thus, in the present case additional 
development must be conducted.

The Board's November 2010 remand requested that the RO adjudicate 
the CUE issue, including consideration of the effect of a 
September 1977 Board decision that denied service connection for 
disabilities of the feet and ankles, in subsuming the April 1977 
rating decision, pursuant to Dittrich v. West, 163 F.3d 1349 
(Fed. Cir. 1998), and 38 C.F.R. § 20.1104 (2010).  The RO was 
requested to provide the Veteran and his representative notice of 
the determination and the Veteran's appellate rights.  If a 
timely notice of disagreement was received as to this issue, the 
RO was to issue a statement of the case and afford the Veteran 
the appropriate period to respond.  Only if a timely substantive 
appeal was received as to the CUE issue was the CUE issue to be 
certified to the Board for appellate consideration.

However, in a December 2010 Supplemental Statement of the Case 
(SSOC), the RO adjudicated the CUE issue but failed to consider 
the effect of the September 1977 Board decision in subsuming the 
April 1977 rating decision.  The SSOC also failed to provide 
notice of the Veteran's appellate rights to the Veteran and his 
representative.  In fact, the cover letter of the SSOC 
erroneously informed the Veteran that the enclosed SSOC was "not 
a decision on any new issues...."  It also erroneously informed 
him that "a response at this time is optional and is not 
required to continue your appeal."

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether there 
was CUE in the April 1977 rating decision 
which denied service connection for a foot 
disability, to include consideration of 
the effect of the Board's September 
1977 decision in subsuming the April 
1977 rating decision, pursuant to 
Dittrich, supra, and 38 C.F.R. § 20.1104.  
Notice of the determination and the 
appellant's appellate rights must be 
issued to the appellant and his 
representative.  If a timely notice of 
disagreement is received as to this issue, 
a statement of the case must be issued, 
and the appellant afforded the appropriate 
period to respond.  Only if a timely 
substantive appeal is received as to the 
CUE issue should such CUE issue be 
certified to the Board for appellate 
consideration. 

2.  Following completion of the above, 
readjudicate the issue on appeal of 
entitlement to an effective date earlier 
than September 29, 2006, for the award of 
service connection for pes planus.  If the 
benefit sought is not granted, issue an 
SSOC and afford the appellant an 
appropriate opportunity to respond.  The 
case should then be returned to the Board, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


